*617Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 13, 2006, which ruled, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant briefly worked for the employer as a marketing representative. She was terminated from her position after she failed to report to work or call in for four days. Although she initially received unemployment insurance benefits, the Unemployment Insurance Appeal Board subsequently ruled that she was disqualified from receiving them because she voluntarily left her employment without good cause. It also charged her with a recoverable overpayment and imposed a forfeiture penalty on the basis that she made willful misrepresentations to obtain benefits. Claimant appeals.
We affirm. Inasmuch as the employer’s representatives testified that claimant abandoned her job by failing to report to work or call in for four days, substantial evidence supports the Board’s decision that she voluntarily left her employment without good cause (see Matter of Felder [McRoberts Protective Agency, Inc.—Commissioner of Labor], 21 AD3d 1175 [2005]; Matter of Sundin [Commissioner of Labor], 20 AD3d 831 [2005]). Claimant’s contention that she was fired presented a credibility issue for the Board to resolve (see Matter of Smith [Commissioner of Labor], 20 AD3d 844 [2005]). To the extent that claimant falsely indicated when certifying for benefits that her employment was terminated due to lack of work, substantial evidence also supports the Board’s assessment of a recoverable overpayment (see Matter of Kanela [Commissioner of Labor], 21 AD3d 632, 633 [2005]).
Peters, J.E, Spain, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.